Citation Nr: 0522395	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-11 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for service-connected lumbar spine degenerative disc 
disease, status-post L4-L5 discectomy with right lower 
extremity radiculopathy, for the periods from December 28, 
2000, to March 6, 2001, and from May 1, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1994 to 
November 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision that, inter alia, 
granted service connection and assigned an initial 20 percent 
rating for lumbar spine degenerative disc disease, status-
post L4-L5 discectomy with right lower extremity 
radiculopathy (then characterized as myofascial pain, spinal 
stenosis, and herniated nucleus pulposus), effective 
December 28, 2000; assigned a 100 percent rating for the 
disability, under the provisions of 38 C.F.R. § 4.30 for 
surgery and convalescence, from March 7, 2001; and assigned a 
20 percent rating for the disability from May 1, 2001.  The 
veteran filed a notice of disagreement (NOD) with the 
assigned 20 percent rating and the effective date in April 
2002.  In October 2003, the veteran withdrew his appeal NOD 
as to the assigned effective date.

In March 2004, the RO awarded an initial 40 percent rating 
for the lumbar spine disability, for the periods from 
December 28, 2000, to March 6, 2001, and from May 1, 2001.  
The March 2004 statement of the case (SOC) reflects the RO's 
denial of a disability rating in excess of 40 percent for 
those periods.  The veteran filed a substantive appeal in 
April 2004.

In August 2004, the veteran and his mother testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  During the 
hearing, the veteran submitted additional evidence to the 
Board, waiving initial RO consideration of the evidence.  The 
Board accepts that evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2004).

Because the veteran has disagreed with the rating assigned 
during each period in question following the grant of service 
connection for his lumbar spine degenerative disc disease, 
status-post L4-L5 discectomy with right lower extremity 
radiculopathy, the Board has characterized the issue on 
appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
correspondence submitted in November 1999, the veteran 
appeared to raise the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
As that issue has not been adjudicated by the RO, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.  


REMAND

Considering the record in light of the duties to imposed by 
the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations (see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2004)), the Board finds 
that further medical evaluation of the veteran is needed to 
fairly adjudicate the claim on appeal.  In this regard, the 
Board finds that the medical evidence of record (to include 
the reports of the veteran's most recent VA examinations in 
January 2004) is inadequate to evaluate the veteran's 
service-connected disability during the periods in question.  

At the time of the January 2004 examinations, the veteran was 
experiencing great difficulty with leg pain, which reportedly 
was becoming more constant in nature, and the evidence 
reflects radiculopathy.  The veteran also has indicated that 
his back disability has worsened since that time, testifying 
that he experiences excruciating pain approximately ten days 
monthly, when he just cannot even get out of bed.  The Board 
notes that the record does not include any comment as to the 
extent of functional loss to the veteran's back due to pain, 
to include during flare-ups or with repeated use.  See 
38 C.F.R. §§ 4.40 and 4.45 (2004); see also DeLuca v. Brown, 
8 Vet. App. 202, 204-207 (1995).  

The Board also points notes that, during the course of this 
appeal, VA revised the criteria for evaluation of 
intervertebral disc syndrome, effective on September 23, 2002 
(see 67 Fed. Reg. 54345 (August 22, 2002)).  Additional 
changes to the criteria for rating disabilities of the spine 
took effect on September 26, 2003.  See 68 Fed. Reg. 51454 
(August 27, 2003).  As adjudication of the claim must involve 
consideration of both the former and revised applicable 
criteria, with due consideration given to the effective date 
of the change in criteria (see VAOPGCPREC 03-00 and 07-03), 
medical findings responsive to the revised criteria are 
needed to properly adjudicate the claim on appeal.  

The Board points out that, under the revised criteria, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the basis of incapacitating 
episodes over the past 12 months, or under the General Rating 
Formula (which provides the criteria for rating orthopedic 
disability, and authorizes separate evaluations of its 
chronic orthopedic and neurological manifestations), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  Moreover, 
an "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1) (2004).

In view of the foregoing, the Board finds that the veteran 
should be afforded contemporaneous neurological and 
orthopedic evaluations to obtain findings needed to resolve 
the claim on appeal.  See 38 U.S.C.A. § 5103A.  The veteran 
is hereby advised that failure to report to any scheduled 
examination(s), without good cause, may result in a denial of 
the claim for a higher initial rating during each period in 
question.  See 38 C.F.R. § 3.655 (2004).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file a copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the veteran by the 
pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The record reflects 
that the veteran currently receives treatment at VA 
facilities at West Side and at Lakeside in Chicago, Illinois; 
however, aside from a copy of the June 2004 report of MRI 
evaluation submitted by the veteran, no treatment records 
after January 2004 are of record.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding records from the above-referenced facilities, 
following the procedures set forth in 38 C.F.R. § 3.159(c) 
(2004), as regards obtaining records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the veteran to submit all pertinent 
evidence in his possession.  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  For the sake of 
efficiency, the RO should consider the additional evidence 
submitted directly to the Board in August 2004 
(notwithstanding the waiver of initial RO consideration of 
that evidence).  Moreover, in adjudicating the claim for 
higher evaluations during the periods in question, the RO 
should continue to consider whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Fenderson, is 
appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the West 
Side VAMC and from the Lakeside VAMC all 
records of evaluation and/or treatment of 
the veteran's lumbar spine from February 
2004 through the present date, following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (2004).  All records and/or 
responses should be associated with the 
claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159 (2004).  
All records and/or responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA neurological examination, and then VA 
orthopedic examination, of his lumbar 
spine by physicians at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to each 
physician designated to examine the 
veteran, and each examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All tests and studies deemed 
necessary by the examiner should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.  

The neurological examination should be 
conducted first, and the report of that 
examination made available to the 
orthopedic examiner in connection with 
his/her examination.  

The neurological examiner should identify 
current neurological symptoms associated 
with the veteran's lumbar spine 
degenerative disc disease, status-post 
L4-L5 discectomy with right lower 
extremity radiculopathy.  The examiner 
should specifically indicate the 
existence and frequency or severity (as 
appropriate) of each of the following:  
sciatic neuropathy, characteristic pain, 
muscle spasm, and/or absent jerk.  The 
examiner should also offer an opinion as 
to whether the veteran has any separately 
ratable neurological disability (in 
addition to orthopedic disability) as a 
manifestation of the service-connected 
lumbar spine disability.  

The orthopedic examiner should 
specifically report range of motion of 
the lumbar spine (in degrees, with 
standard range of motion provided, for 
comparison purposes).  The examiner 
should indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the lumbar spine and 
right lower extremity.  If pain on motion 
is present, the examiner should indicate 
at which point pain begins.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion.  

The physician should also render specific 
findings as to whether there is listing 
of the whole spine to one side, and 
whether the Goldthwaite's sign is 
positive; whether any portion of the 
veteran's thoracolumber spine is 
ankylosed, and, if so, whether such 
anklyosis is favorable or unfavorable; 
and whether there is any abnormal spine 
contour (such as scoliosis, reverse 
lordosis, or abnormal kyphosis).

Considering all neurological and 
orthopedic examination findings, the 
orthopedic examiner should comment upon 
the existence, and frequency, of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician); 
specifically, whether, over the last 12-
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

5.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial rating in excess of 40 percent 
for lumbar spine degenerative disc 
disease, status-post L4-L5 discectomy 
with right lower extremity radiculopathy, 
for the periods from December 28, 2000, 
to March 6, 2001, and from May 1, 2001, 
in light of all pertinent evidence (to 
include the evidence submitted directly 
to the Board in August 2004) and legal 
authority (to include the 2002 and 2003 
changes to the applicable rating 
criteria).  The RO should document its 
continued consideration of whether 
"staged rating," pursuant to Fenderson 
(cited to above), is warranted. 

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




